Case 7:20-cv-02135-VB Document 61 Filed 10/15/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

TYRONE HOUSTON,
Plaintiff,

V.

MICHAEL CAPRA, Individually, and as
superintendent of Sing Sing Correctional
Facility; S. HENTON, Individually, and as
deputy superintendent for health services for
Sing Sing C.F.; C. VASQUEZ, Individually,
and as a Nurse Administrator for Sing Sing :

C.F., ANTHONY ANNUCCI; ANNE MARIE : ORDER
MCGRATH; JOHN MORLEY; STEPHEN

MAHER; JEFF MCKOY; RUTH BROWN; : 20 CV 2135 (VB)
LEON A. PRALATOWSKI; SAMONE L.

DINKINS; CAMPBELL, Individually, and as

prison guard Sgt. for Fishkill C.F.; BAILEY,

Individually and as prison guard for A Block

(OIC relieve) for Sing Sing C.F.; ORTIZ

Individually, and as Prison Guard for Sing Sing

C.F.; VALEZ; C.O. ROBERT CIMMINELLI;

Q. QUICK; SALLY A. REAMS; LEROY

FIELDS; STEPHEN URBANSK];

LIEUTENANT PERKINS,

. Defendants. ;
== wwe ee eee eee ee eee eee ee ee eee eee eee x

 

 

On October 13, 2020, the Court received a letter from plaintiff requesting leave to file a sur-
reply and to submit “newly discovered evidence.” (See Doc. #59).

Plaintiffs request for leave to file a sur-reply is GRANTED. Plaintiffs sur-reply shall be no
longer than 10-pages in length, double-spaced, and typed in 12-point or larger font. Plaintiff’s sur-
reply shall be filed by no later than November 12, 2020. The Court will not extend this deadline
absent exceptional circumstances.

Additionally, plaintiff seeks the opportunity to submit newly discovered evidence as part of
his sur-reply. The Court reminds plaintiff that the submission of evidence in response to a motion to
dismiss is improper, because the only issue is whether the complaint states a claim for relief. See,
e.g., Cumis Ins. Soc., Inc. v. Citibank, N.A., 21 F. Supp. 1100, 1104 (S.D.N.Y. 1996). For the Court
to consider matters outside the complaint in deciding the motion to dismiss, it would need to convert
defendants’ motion into a motion for summary judgment. See Kopec v. Coughlin, 922 F.2d 152,
154-55 (2d Cir. 1991). The Court declines to do so at this time. Plaintiffs request to submit newly
discovered evidence is DENIED. _

 
Case 7:20-cv-02135-VB Document 61 Filed 10/15/20 Page 2 of 2

The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would not

be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an appeal.

Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962).
Chambers will mail a copy of this Order to plaintiff at the address on the docket.

Dated: October 15, 2020
White Plains, NY

SO ORDERED:

Vil

Vincent L. Briccetti
United States District Judge

 
